                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #: _________________
                                                                                           11/12/2019
                                                                              DATE FILED: ______________
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
E.L.A.,                                                        :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   16-CV-1688 (RMB) (JLC)
                                                               :
ABBOTT HOUSE, INC., et al.,                                    :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held a telephone conference today to address various discovery issues. As

discussed, it is hereby ordered as follows:

             1. The plaintiff will provide defendants with outstanding records and/or
                authorizations related to ACS, the Delaware Valley Job Corps, and any other
                hospitals and police departments discussed at today’s conference by November
                15, 2019.

             2. To the extent that defendants seek discovery from the Legal Aid Society and the
                Center for Family Representation over which plaintiff has asserted attorney-client
                privilege, defendants must file a letter-motion in support of their application by
                November 19, 2019. The plaintiff must respond to defendant’s letter-motion by
                November 26, 2019.

             3. The fact discovery deadline is hereby extended to February 14, 2020. The Court
                does not anticipate granting any further extensions of this deadline.

             4. The parties are directed to contact Judge Berman to clarify the date by which
                depositions of experts shall be completed and, in light of the revised fact
                discovery schedule, should also request an adjournment of the status conference
                currently scheduled before him for January 16, 2020.

        SO ORDERED.

Dated: New York, New York
       November 12, 2019
